Title: To James Madison from Benjamin Homans, 13 December 1814
From: Homans, Benjamin
To: Madison, James


        
          Sir
          Navy Department Decemr 13th. 1814
        
        I have the honor to send for your Signature, the Brevet Commission for Captain Sevier, this would have been done sooner, but I have searched the Office in vain, for the Copy of the one made out for Major Miller; Mr Duval who had charge of that having gone to Virginia, and has disposed of the Copy in such manner, that it cannot be found.
        It was peculiarly desirable the Commissions should agree verbatim, but to avoid further delay, the present is made out as nearly as can be ascertained.
        I send Six Warrants for Midshipmen, and request your Signature thereto. Most respectfully I am Sir your very Obedient Servant
        
          Benjamin Homans
        
      